Name: 81/714/EEC: Commission Decision of 28 July 1981 amending the lists of establishments in the Argentine Republic and in the Republic of Uruguay approved for the purpose of importing fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-09-10

 Avis juridique important|31981D071481/714/EEC: Commission Decision of 28 July 1981 amending the lists of establishments in the Argentine Republic and in the Republic of Uruguay approved for the purpose of importing fresh beef and veal, sheepmeat and meat of domestic solipeds into the Community Official Journal L 257 , 10/09/1981 P. 0032 - 0037+++++( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 58 , 5 . 3 . 1981 , P . 39 . ( 3 ) OJ NO L 58 , 5 . 3 . 1981 , P . 43 . COMMISSION DECISION OF 28 JULY 1981 AMENDING THE LISTS OF ESTABLISHMENTS IN THE ARGENTINE REPUBLIC AND IN THE REPUBLIC OF URUGUAY APPROVED FOR THE PURPOSE OF IMPORTING FRESH BEEF AND VEAL , SHEEPMEAT AND MEAT OF DOMESTIC SOLIPEDS INTO THE COMMUNITY ( 81/714/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , WHEREAS LISTS OF ESTABLISHMENTS IN ARGENTINA AND URUGUAY , APPROVED FOR THE PURPOSES OF THE IMPORTATION OF FRESH BEEF AND VEAL , SHEEPMEAT AND MEAT OF DOMESTIC SOLIPEDS INTO THE COMMUNITY , WERE DRAWN UP INITIALLY BY THE COMMISSION DECISION OF 25 NOVEMBER 1980 , AS AMENDED BY DECISIONS 81/91/EEC ( 2 ) AND 81/92/EEC ( 3 ) , AND AS LAST AMENDED BY THE DECISION OF 15 JULY 1981 ; WHEREAS FURTHER ON-THE-SPOT INSPECTIONS HAVE SHOWN THAT THE HYGIENE STANDARDS OF OTHER ESTABLISHMENTS PROPOSED BY ARGENTINA AND URUGUAY HAVE BEEN IMPROVED AND MAY NOW BE CONSIDERED TO BE SATISFACTORY ; WHEREAS THESE ESTABLISHMENTS MAY THEREFORE BE ENTERED ON THE LISTS DRAWN UP IN ACCORDANCE WITH ARTICLE 4 ( 1 ) OF DIRECTIVE 72/462/EEC ; WHEREAS IT IS THEREFORE NECESSARY TO SUPPLEMENT THE LISTS OF ESTABLISHMENTS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 81/91/EEC IS HEREBY REPLACED BY ANNEX A TO THIS DECISION . ARTICLE 2 THE ANNEX TO DECISION 81/92/EEC IS HEREBY REPLACED BY ANNEX B TO THIS DECISION . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 JULY 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN ANNEX A LIST OF ESTABLISHMENTS I . BOVINE MEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES ESTABLISHMENT NO * ADDRESS 8 * CORPORACION ARGENTINA DE PRODUCTORES DE CARNES ( CAP ) CUATREROS , DANIEL CERRI , BUENOS AIRES 9 * CORPORACION ARGENTINA DE PRODUCTORES DE CARNES ( CAP ) YUQUERI , CONCORDIA , ENTRE RIOS 13 * CIA SWIFT DE LA PLATA SA , ROSARIE , SANTA FE 15 * FRIGORIFICO COLON SA , COLON , ENTRE RIOS 16 * FRIGORIFICO REGIONAL SANTA ELENA SA , SANTA ELENA , ENTRE RIOS 20 * SA FRIGORIFICO MONTE GRANDE LTDA , MONTE GRANDE , BUENOS AIRES 89 * FRIGORIFICO CARCARANA SACI , CARCARANA , SANTA FE 249 * INDUSTRIAS FRIGORIFICAS NELSON SACIA , NELSON , SANTA FE 1113 * LA MOROCHA SAAICF , VILLA MERCEDES , SAN LUIS 1333 * FRIGORIFICO ARGENTINO SAN ANTONIO ( FASA ) , PARANA , ENTRE RIOS 1344 * VIZENTAL Y CIA SACIA , RAMIREZ , ENTRE RIOS 1352 FRIGORIFICO MEATEX CIAFIIESA , ALEJANDRO KORN , BUENOS AIRES 1373 * FRIGORIFICO EL GENTENARIO SA , VENADO TUERTO , SANTA FE 1383 * BARRECA HNOS , VIVORATA , BUENOS AIRES 1399 * FRIGORIFICO REGIONAL INDUSTRIA ARGENTINA SAIC ( FRIA ) , CASILDA , SANTA FE 1404 * PEDRO HNOS SAICIFA , MONTE CHINGOLO , BUENOS AIRES 1408 * SUBPGA SACIEI , BERAZATEGUI , BUENOS AIRES 1905 * FRIGORIFICO YAGUUNE SACIFA , GONZALEZ CATAN , BUENOS AIRES 1918 * COCARSA CIA DE CARNECEROS SAICAI , SAN FERNANDO , BUENOS AIRES 1920 * FRIGORIFICO RIOPLATENSE SAICIF , GENERAL PACHECO , BUENOS AIRES 1921 * SAN TELMO SACIAFIF , MAR DE PLATA , BUENOS AIRES 1930 * VIZENTAL Y CIA SACIA , SAN JOSE , ENTRE RIOS 1970 * FRIGORIFICO REGIONAL INDUSTRIAS ALIMENTICIAS RECONQUISTA SA , RECONQUISTA , SANTA FE 1984 * MATADERO Y FRIGORIFICO REGIONAL DE AZUL SAGIC , AZUL , BUENOS AIRES 1989 * CORPORACION ARGENTINA DE PRODUCTORES DE CARNES ( CAP ) , ROSARIO , SANTA FE 2012 * FRIGORIFICO EL DURANZILLO IFCA SAIFCA , RIO SEGUNDO , CORDOBA 2019 * ABASTECEDORA DELFINO SACI , TRES LOMAS , BUENOS AIRES 2052 * MATADERO Y FRIGORIFICO ANTARTICO SAIC , GONZALEZ CATAN , BUENOS AIRES 2064 * FRIGORIFICO SIRACUSA SAACIIF , BAHIA BLANCA , BUENOS AIRES 2065 * FRIGORIFICO MEDITERRANEOS SAICIFA , PAJAS BLANCAS 2067 * CIA ELABORADORA DE PRODUCTOS ANIMALES SAI CAGT , PONTEVEDRA , BUENOS AIRES 2072 * FRIGORIFICO GANADERO SACIA FIGMS , CURUZU CUATIA , CORRIENTES 2080 * CAUCAN SA , EZEIZA , BUENOS AIRES B . CUTTING PREMISES ESTABLISHMENT NO * ADDRESS 18 * QUICKFOOD , BUENOS AIRES 273 * FRIGORIFICO GUARDIA NACIONAL SA , GUARDIA NACIONAL 1166 , CAP . FEDERAL 1122 * FRIGORIFICO LAFAYETTE SAICAG , LAFAYETTE 1740 , CAP . FEDERAL 1311 * FRYMAT SAICFA , BUENOS AIRES 3680 , SANTA FE 1920 A . * FRIGORIFICO RIOPLATENSE SAICIF , GENERAL PACHECO , BUENOS AIRES II . SHEEP MEAT SLAUGHTERHOUSES AND CUTTING PREMISES ESTABLISHMENT NO * ADDRESS 8 * CORPORACION ARGENTINA DE PRODUCTORES DE CARNES ( CAP ) CUATREROS , DANIEL CERRI , BUENOS AIRES 9 * CORPORACION ARGENTINA DE PRODUCTORES DE CARNES ( CAP ) YUQUERI , CONCORDIA , ENTRE RIOS 14 * CORPORACION ARGENTINA DE PRODUCTORES DE CARNES ( CAP ) RIO GRANDE , TIERRA DEL FUEGO 97 * CORPORACION ARGENTINA DE PRODUCTORES DE CARNES ( CAP ) , PTO . DESEADO , SANTA CRUZ 286 * FRIGORIFICO SAN JORGE SAIC , BO INDUSTRIAL , COMODORO RIVADAVIA 1352 * FRIGORIFICO MEATEX CIAFIIESA , ALEJANDRO KORN , BUENOS AIRES 1408 * SUBPGA SACIEI , BERAZATEGUI , BUENOS AIRES 2006 * VIZENTAL Y CIA SACIA , GENERAL PICO , LA PAMPA 2044 * FRIGORIFICO SIRACUSA SAACIIF , COMODORO RIVADAVIA , CHUBUT 2062 * FINEXCOR , PERNAL , BUENOS AIRES 2072 * FRIGORIFICO GANADERO SACIA FIGMS , CURUZU CUATIA , CORRIENTES III . HORSE MEAT SLAUGHTERHOUSES AND CUTTING PREMISES ESTABLISHMENT NO * ADDRESS 351 * SA INDIO PAMPA ICAG , TRENQUE LAUQUEN , BUENOS AIRES 1369 * FRIGORIFICO FELMAR SA , SAN FRANCISCO , BUENOS AIRES 1400 * FRIGORIFICO JUCHCO SCA , GIALEGUAY , ENTRE RIOS 1451 * LAMAR SRL , MERCEDES , BUENOS AIRES 2028 * LAMAR SRL , RESISTENCIA , CHACO IV . COLD STORES ESTABLISHMENT NO * ADDRESS 152 * COMALFRI , PILAR , BUENOS AIRES 267 * FRYMAT SACIFA , SANTA FE 308 * FRIGORIFICO AMERICANO DE MORRIS NEREMBERG LTDA SA , BOULOGNE SUR MER 260/2 , CAP . FEDERAL 391 * FRIGORIFICO SIRACUSA SAACIIF , AVELLANEDA , BUENOS AIRES 1326 * ESTABLECIMIENTO AZUL SRL , AZUL , BUENOS AIRES 1838 * GUAICOS SAIIF , OSVALDO CRUZ 3047 , CAP . FEDERAL ANNEX B I . BOVINE MEAT SLAUGHTERHOUSES AND CUTTING PREMISES ESTABLISHMENT NO * ADDRESS 1 * CODADESA , RUTA 39 , KM 143 , DEPARTAMENTO DE MALDONADO 2 * COLONIA , TARARIRAS , DEPARTAMENTO DE COLONIA 3 * CARRASCO , CAMINO CARRASCO 5 , DEPARTAMENTO DE CANELONES 7 * INFRINSA , RUTA BRIGADIER-GENERAL JUAN A . LAVALLEJA , KM 391 , CIUDAD DE MELO , DEPARTAMENTO DE CERRO LARGO 8 * CANELONES , CIUDAD DE CANELONES , DEPARTAMENTO DE CANELONES 12 * TACUAREMBO , RUTAS 5 Y 26 , DEPARTAMENTO DE TACUAREMBO 14 * EFCSA ( DURAZNO ) , SANTA BERNARDINA , DEPARTAMENTO DE DURAZNO 20 * COMARGEN , RUTA 67 Y ELIAS REGULES , LAS PIEDRAS , DEPARTAMENTO DE CANELONES 106 * IMPROGAN , CAMINO SANTOS LUGARES , KM 4 , LA PAS , DEPARTAMENTO DE CANELONES 344 * SAN JACINTO , RUTA 7 , KM 59,5 , SAN JACINTO , DEPARTAMENTO DE CANELONES 394 * CYBARAN , LA CABALLADA , DEPARTAMENTO DE SALTO II . SHEEP MEAT ESTABLISHMENT NO * ADDRESS 1 * CODADESA , RUTA 39 , KM 143 , DEPARTAMENTO DE MALDONADO 2 * COLONIA , TARARIRAS , DEPARTAMENTO DE COLONIA 3 * CARRASCO , CAMINO CARRASCO 5 , DEPARTAMENTO DE CANELONES 7 * INFRINSA , RUTA BRIGADIER-GENERAL JUAN A . LAVALLEJA , KM 391 , CIUDAD DE MELO , DEPARTAMENTO DE CERRO LARGO 8 * CANELONES , CIUDAD DE CANELONES , DEPARTAMENTO DE CANELONES 12 * TACUAREMBO , RUTAS 5 Y 25 , DEPARTAMENTO DE TACUAREMBO 14 * EFCSA ( DURAZNO ) , SANTA BERNARDINA , DEPARTAMENTO DE DURAZNO 20 * COMARGEN , RUTA 67 Y ELIAS REGULES , LAS PIEDRAS , DEPARTAMENTO DE CANELONES 106 * IMPROGAN , CAMINO SANTOS LUGARES , KM 4 , LA PAS , DEPARTAMENTO DE CANELONES 344 * SAN JACINTO , RUTA 7 , KM 59,5 , SAN JACINTO , DEPARTAMENTO DE CANELONES 394 * CYBARAN , LA CABALLADA , DEPARTAMENTO DE SALTO III . HORSE MEAT ESTABLISHMENT NO * ADDRESS 303 * CLAY , RUTA 7 , KM 40 , DEPARTAMENTO DE CANELONES IV . COLD STORES ESTABLISHMENT NO * ADDRESS 10 * FRIGORIFICO MODELO SA ( PLANTA PROPIOS ) , BR . BATTEN ORDONES 3029 , DEPARTAMENTO DE MONTEVIDEO 87 * SANTOS ARBIZA , COLOMBIA 1257 , DEPARTAMENTO DE MONTEVIDEO 175 * CORFRISA , LAS PIEDRAS , DEPARTAMENTO DE CANELONES 903 * ACER , RAMBLA BALTASAR BRUM 3653 , DEPARTAMENTO DE MONTEVIDEO